Citation Nr: 0027678	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service August 1981 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 and a November 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
diabetes mellitus is plausible.

2.  The veteran experiences hypertension, which developed 
during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  Resolving reasonable doubt in the veteran's favor, 
service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Diabetes Mellitus

The Board finds the service connection claim for diabetes 
mellitus well grounded for the following reasons.  Diabetes 
mellitus is a presumptive disorder pursuant to 38 C.F.R. 
§§ 3.307 and 3.309.  In other words, if diabetes mellitus 
manifests to a compensable degree within a year after a 
veteran's separation from service, it may be service 
connected provided the rebuttable presumptions listed in 
38 C.F.R. § 3.307 are also satisfied.  

The veteran's service medical records, specifically to 
include the September 1996 separation examination, are 
negative for diabetes mellitus.  A September 1996 blood test 
shows that the veteran's glucose level was 84, which is 
considered within the normal range (65-110).  According to a 
May 1997 VA blood test report (within a year from discharge), 
however, the veteran had a high glucose level.  The report 
indicates that a normal glucose level ranges from 65 to 110 
milligrams/deciliters, and the veteran's glucose level was 
noted to be 120.  Although the examiner did not diagnose 
diabetes mellitus at this time, nevertheless, the blood test 
report clearly indicates that the veteran had a high glucose 
level.

According to a November 1997 private emergency room report 
(which is essentially one month after the presumptive period 
for this disease ended), the veteran was admitted with a two-
week history of hypoglycemia.  Based on further testing, the 
veteran was diagnosed with diabetes mellitus.  Furthermore, 
the glucose level on admission was recorded as 993.  The 
examiner restricted the veteran's diet to 2,400 calories a 
day.

In addition, the veteran essentially contends that he had 
experienced symptoms of diabetes to a compensable degree 
within the one-year presumptive period.

Given that the veteran served for over 15-years without 
evidence of diabetes mellitus; that he had a high glucose 
level recorded by VA in May 1996 (within the one year 
presumptive period); and that he was diagnosed with diabetes 
mellitus one month after the presumptive period ended and was 
given a restricted diet, the Board finds the veteran's 
contention plausible that diabetes mellitus was manifested to 
a compensable degree within the one-year presumptive period.  
See Savage, 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board 
finds this claim well grounded.  Pursuant to the duty to 
assist, this issue requires further development.  As a 
result, the Board will address it in the REMAND portion of 
this action.

Hypertension

The Board also finds that this claim is well grounded and 
that there is no further duty to assist the claimant with 
any development.  38 U.S.C.A. § 5107.

The Board further finds that service connection for 
hypertension is warranted for the following reasons.  First, 
according to the veteran's September 1996 separation 
examination report, the examiner noted mild elevated 
diastolic blood pressure that was not considered disabling, 
recorded at 140/92.  

Second, in a thorough May 1997 report, a VA examiner 
diagnosed the veteran with borderline, asymptomatic blood 
pressure, which tested as 138/86.  The examiner reportedly 
advised the veteran to continue monitoring his blood pressure 
and to see a physician if it went above 140/90. 

The Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999) defines hypertension for VA purposes as diastolic 
blood pressure predominantly 90 millimeters or greater.  The 
blood pressure results listed in the post-service medical 
evidence meet this standard.  Furthermore, these elevated 
blood pressure results continued after service.

Significantly, the veteran's claim is buttressed by a July 
1998 VA outpatient report in which the examiner diagnosed the 
veteran with hypertension based on a reading of 134/90, 
apparently based on a review of the veteran's medical 
records.  In this regard, it must be noted that "[t]he 
presumption of regularity supports the official acts of 
public officers" and, the Board may "presume that the [VA 
has] properly discharged their official duties."  Morris v. 
Sullivan. 897 F.2d 553, 560 (D.C. Cir. 1990) quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  In 
other words, without evidence to the contrary, the Board must 
conclude that the VA examiner had reviewed the veteran's 
medical history in reaching this diagnosis.  Therefore, the 
Board finds this diagnosis of hypertension credible.

Third, the veteran essentially contends that his blood 
pressure readings since service equate to hypertension.  
While the veteran is not competent to diagnose hypertension, 
nevertheless, in light of the May 1997 VA examiner's advice 
that the veteran should regularly monitor his blood pressure 
and the VA outpatient records (which indicate that he has 
been treated since service for elevated blood pressure), he 
is capable to state that, based on first hand personal 
knowledge, he observed medical professionals measure his 
blood pressure.  Moreover, he is capable to report what those 
blood pressure readings were based on the results of any 
blood pressure readings that have been taken but are not of 
record.  In this regard, the veteran reports that his blood 
pressure readings have been elevated.  Thus, in concert with 
the medical evidence of record, the Board finds the veteran's 
statements credible.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (1999).  The Board finds that there is credible 
evidence of (1) elevated blood pressure results during 
service (as evidenced by the September 1996 separation 
examination report) and during the applicable presumption 
period (as evidenced by the May 1997 VA examination report), 
which meets VA's definition of hypertension pursuant to 
Diagnostic Code 7101; and (2) present disability as shown by 
the continuing VA outpatient records showing treatment for 
elevated blood pressure during and after the one-year 
presumptive period, and that he was diagnosed with 
hypertension by a VA outpatient examiner in July 1998.  
Savage, 10 Vet. App. at 495.

Accordingly, in light of the foregoing, and granting the 
veteran the benefit of any doubt, the Board concludes that 
the evidence supports the veteran's claim of entitlement to 
service connection for hypertension.  


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for 
hypertension is granted.


REMAND

Because the claim of entitlement to service connection for 
diabetes mellitus is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In light of the foregoing finding, the Board believes that 
the veteran should undergo a VA examination with respect to 
his diabetes mellitus as directed below.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
since service separation for diabetes 
mellitus.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO must schedule the veteran for 
a VA examination.  A copy of this Remand 
must be made available to the examiner 
for review in connection with the 
aforementioned examination request.  
Following his/her review the VA examiner 
must offer an opinion whether it is at 
least as likely as not that the veteran's 
current diabetes mellitus (first 
diagnosed in November 1997, one month 
after the one year presumptive period 
expired), had its onset during service or 
during the one-year presumptive period 
after service discharge.  The examiner 
should specifically address the 
materiality, if any, of the high glucose 
reading noted in the May 1997 VA blood 
test report.  A complete written 
rationale for any opinion expressed must 
be provided.  The report should be typed.

3.  The RO should specifically document 
notification to the veteran of the 
scheduling of this examination and advise 
him of the consequences of failing to 
show for it under the provisions of 
38 C.F.R. § 3.655 (1999).

4.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
diabetes mellitus with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand. 

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to ensure that the veteran is afforded due process of law.  
The appellant need take no action until otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



